DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 5 appear to be encompassed by the limitations presented in lines 5-6 of base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,453,368 B2 to Bockmon (“Bockmon”).
Regarding claims 1, 5, 6, 9 and 15, Bockmon discloses a human transported weapon system (100, see the embodiments of Figs. 22-32) and a method for operating the same (see Fig. 17) comprised of processing logic (contained in processing unit 119) and a barrel 107 movably mounted (by way of 109 and guide block assembly 110) within a stock 105, wherein the barrel is movable for positioning of and propelling a projectile, the method comprising: 
aiming towards an area of sighting 1700 with a means for aiming/targeting subsystem 104; 
locking onto at least one target in the area of sighting, as a chosen target responsive to the processing logic 1728; 
determining where the projectile needs to be aimed to strike the chosen target responsive to the processing logic 1730; 
computing a difference between where the projectile needs to be aimed to strike the chosen target and where the barrel is aimed at the firing time, responsive to the processing logic 1732; 
adjusting the position of the barrel 107 within the stock (105, see the embodiment of Figs. 22-32) with a means for adjusting the barrel (comprising 109 and 110), responsive to the computing the difference 1734, 1736; and, 
activating firing of the projectile with a means for firing/firing subsystem 103 so as to propel the projectile through the barrel at the chosen target 1742.

    PNG
    media_image1.png
    336
    730
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    467
    666
    media_image2.png
    Greyscale

Regarding claims 2, 3, 10, 11, 16 and 17, Bockmon further discloses finding and identifying a plurality of possible said targets within the area of sighting (14:12-38); 
means for finding and identifying 104 a plurality of possible said targets within the area of sighting,
selecting, using a means for selecting (“custom code "snap-to-target" capability selects the closest target to the aim point for target lock”, 14:25-30), which of said targets in the area of sighting is the chosen target (14:12-38); 
tracking, using a means for tracking 115, the chosen target to determine where the projectile needs to be aimed to strike the chosen target at a firing time (14:12-38); 
activating the firing at the firing time (14:12-38);
utilizing a neural network tracking subsystem (processor 135) to provide the finding and identifying of the possible targets within the area of sighting, and for selecting which said target in the area of sighting is the chosen target, and for tracking the chosen target to determine where the projectile needs to be aimed to strike the chosen target (14:12-38).
claims 4, 12 and 18, Bockmon further discloses adjusting the barrel 107 within the stock 105 of the weapon responsive to where the projectile needs to be aimed at the firing time to strike the chosen target versus where the barrel is aimed at the firing time (8:40 to 9:50).
Regarding claim 6, Bockmon further discloses aiming the projectile to strike the chosen target at the firing time (14:23-38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bockmon as applied to claims 1, 9 and 15 above, and further in view of US 10,175,018 B1 to Campagna et al. (“Campagna”).
Regarding claims 7, 13 and 19, Bochmon is silent regarding a detection logic detecting a no-shoot situation prior to the firing of the munitions; and, inhibit logic preventing the firing logic from firing the munitions, responsive to the detection logic detecting a no-shoot situation. However, Campagna teaches an apparatus in the same field of endeavor (see Fig. 2) comprising a microprocessor 20, a means for firing 60 and a storage media 50.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bockmon as applied to claim 15 above, and further in view of Bockmon.
Regarding claim 21, Bockmon is silent regarding wherein a second projectile is aimed to strike the chosen target at a second time, wherein the second projectile is fired at the second time, aimed to strike the chosen target. However, it is well known in the art to follow a first firing/shot at a target with a second firing/shot if, for example, the first shot does not strike the target. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Bockmon to have a second projectile is aimed to strike the chosen target at a second time, wherein the second projectile is fired at the second time, aimed to strike the chosen target in order to continue to engage the chosen target.
Allowable Subject Matter
Claims 8, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The known prior art fails to anticipate or make obvious (in the context of the pertinent claims) a targeting subsystem that selects a type of munition for a type of target associated with the chosen target as claimed.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641